                   Case 19-11299-LSS                  Doc 130          Filed 07/12/19            Page 1 of 8



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    SPORTCO HOLDINGS, INC., et al.,1                                Case No. 19-11299 (LSS)
                                                                    (Jointly Administered)
                       Debtors.
                                                                    Hearing Date: July 16, 2019 at 11:00 am (ET)
                                                                    Obj. Deadline: July 9, 2019 at 4:00 pm(ET)

 OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
    MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
  AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING, (II)
  AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
(IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION LENDERS, (V)
  MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING,
                 AND (VII) GRANTING RELATED RELIEF

             The Official Committee of Unsecured Creditors (the “Committee”) in the above-captioned

Chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of SportCo Holdings, Inc., and certain of

its affiliates (collectively, the “Debtors”), by and through its undersigned proposed counsel, hereby

objects (the “Objection”) to the Motion of the Debtors For Entry of Interim And Final Orders (I)

Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing The Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status,

(IV) Granting Adequate Protection to The Prepetition Lenders, (V) Modifying The Automatic Stay,

(VI) Scheduling a Final Hearing, And (VII) Granting related Relief (the “DIP Motion”). In support

of the Objection, the Committee respectfully represents as follows:2




1 The Debtors, together with the last four digits of each Debtor’s federal tax identification number are: Bonitz Brothers, Inc. (4441);
Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor Sports Headquarters, Inc. (4548);
Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo Holdings, Inc. (0355), and United Sporting
Companies, Inc. (5758). The location of the Debtors’ corporate headquarters and the service address for all Debtors is 267
Columbia Ave., Chapin, SC 29036.
2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Motion [Docket No. 8],

Interim DIP Order (defined herein), DIP Credit Agreement (defined herein), or later in this Objection, as applicable.
                Case 19-11299-LSS             Doc 130       Filed 07/12/19       Page 2 of 8



                                    PRELIMINARY STATEMENT

        1.       The Committee finds itself in a unique and unprecedented position approximately

four (4) weeks into these Chapter 11 Cases and only three (3) weeks after its appointment. The

DIP Facility and Prepetition ABL Facility, which had a total outstanding balance of approximately

$5.578 million3 on July 1, 2019 has been, or is on the verge of being paid off in full prior to the

Final DIP Hearing. The Committee’s advisors have never been involved in a case where this has

happened.

        2.       While this Court approved the DIP Facility on an interim basis during the first day

hearing after raising numerous sua sponte concerns, it is now clear – as the Committee also raised

in the Committee Motion (defined below) – that the DIP Facility was not necessary and the Debtors

could have sought to use cash collateral instead of seeking approval of the DIP Facility and its

lender-friendly terms and conditions.

        3.       The Committee is not necessarily adverse to the entry of a final DIP order (the

“Final DIP Order”), however, the bundle of protections provided by the Final DIP Order should

be substantially adjusted to reflect the fact that the DIP Lenders do not require any protection at

all since they are receiving the greatest protection of all — payment in full. As discussed in more

detail herein, the various fees, claims, lender protections, and most significantly the budget (and

its underlying detail) should not be approved by the Final DIP Order. Moreover, as the Debtors

have not sought approval of any proposed financing for after the DIP Facility is paid in full, entry

of the Final DIP Order should not be used to impose new financing and a post-DIP budget on these

cases without filing a motion on proper notice and opportunity to be heard by parties in interest.




3
 The projected remaining balance under the DIP Facility and Prepetition ABL Facility as of the week ending June
28, 2019, was $20.287 million – an approximate $14.7 million or 72.5% difference.


                                                        2
                    Case 19-11299-LSS               Doc 130        Filed 07/12/19         Page 3 of 8



           4.        The Committee provided the Debtors, DIP Lenders and Prepetition ABL Lenders

a DIP issues list – before the filing of the Committee Motion on June 26, 2019 – but have yet to

receive any feedback. Notwithstanding, the Committee will continue to engage with these parties

in an effort to reach a consensual resolution. Likewise, the Committee has begun discussions with

the Term Loan Lenders in an effort to ensure a seamless transition to cash collateral usage once

the DIP Lenders and ABL Lenders are no longer involved in the Chapter 11 Cases.

                                          RELEVANT BACKGROUND

       A. The Chapter 11 Cases

           5.        On June 10, 2019 (the “Petition Date”), the Debtors filed their voluntary petitions

for relief under title 11 of the United States Code (the “Bankruptcy Code”) and commenced these

cases (the “Chapter 11 Cases”). Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the

Debtors continue to operate their business and maintain their property as debtors-in-possession.

No trustee or examiner has been appointed in these Chapter 11 Cases.

           6.        On the Petition Date, the Debtors filed the DIP Motion, which included a detailed

description of the terms and conditions of the proposed DIP financing and DIP facility (the “DIP

Facility”) to be provided to the Debtors by Bank of America, N.A., Wells Fargo Bank, N.A., and

Regions Bank (collectively, the “DIP Lenders”) and a copy of the proposed debtor-in-possession

loan and security agreement (the “DIP Credit Agreement”). 4

           7.        On June 13, 2019, the Court entered a substantially modified order approving the

DIP Motion on an interim basis (the “Interim DIP Order”) after raising several sua sponte concerns

and addressing arguments presented by parties in interest, including Prospect Capital Corporation

(“Prospect”) and the Office of the United States Trustee for the District of Delaware (the “U.S.



4   The DIP Credit Agreement was attached to the DIP Motion as Exhibit A. [Docket No. 8-1].


                                                              3
              Case 19-11299-LSS        Doc 130      Filed 07/12/19   Page 4 of 8



Trustee”) [Docket No. 51]. A hearing on final approval of the DIP Motion is scheduled for July

16, 2019 (“Final DIP Hearing”).

       8.      On June 17, 2019, the U.S. Trustee appointed the Committee pursuant to section

1102(a)(1) of the Bankruptcy Code [Docket No. 58]. That same day, the Committee selected the

law firm of Lowenstein Sandler LLP as its lead counsel, Morris James LLP as its Delaware

counsel, and Emerald Capital Advisors as its financial advisors.

       9.      On June 26, 2019, the Committee filed the Motion of the Official Committee of

Unsecured Creditors for an Order (A) Authorizing the Committee's Financial Advisors to Run a

Going Concern Sale Process and Solicit Alternative Proposals Using, Inter Alia, the Debtors'

Confidential Information, (B) Directing the Debtors to Cooperate in Such Efforts, and (C)

Granting Reconsideration of the Interim DIP Order [Docket No.82] (the “Committee Motion”).

In advance of the hearing on the Committee Motion, the parties agreed that the Committee would

run a going concern sale process for a three-week period subject to certain limitations embodied

in an Order entered by this Court resolving the sale aspect of the Committee Motion [Docket No.

109]. The portion of the Committee Motion concerning the reconsideration of the entry of the

Interim DIP Order was adjourned until the Final DIP Hearing.

   B. The Debtors’ Pre-Petition Capital Structure

       10.     On September 28, 2012, the Debtors entered into that certain Third Amended and

Restated Loan and Security Agreement and the facility provided for under the agreement (the

“Prepetition ABL Facility”) dated September 28, 2012, between the Prepetition Borrowers,

various lender parties thereto (the “Prepetition ABL Lenders”), and Bank of America, N.A., as

administrative and collateral agent on behalf of the Prepetition ABL Lenders. As of the Petition

Date, the Prepetition ABL Lenders are the same as the DIP Lenders.




                                                4
                 Case 19-11299-LSS             Doc 130       Filed 07/12/19        Page 5 of 8



          11.     On September 28, 2012, the Debtors also entered into that certain Second Lien Loan

and Security Agreement and the facility provided for under the agreement, (the “Prepetition Term

Loan Facility”), dated September 28, 2012, between the Debtors, various lenders party thereto (the

“Prepetition Term Loan Lenders”), and Prospect, as administrative and collateral agent on behalf

of the Prepetition Term Loan Lenders.

                                                 OBJECTION

12.       As indicated previously, the Committee does not object to the entry of a narrowly tailored

Final DIP Order that takes into account the unique circumstances of these Chapter 11 Cases.

Accordingly, the Committee requests the following modifications/deletions to the Interim DIP

Order and DIP Credit Agreement prior to the entry of any Final DIP Order:



    No.         Provision                          Requested Modification / Deletion

    1.          Interim DIP Order at ¶¶ 2 The $500,000 closing fee should not be approved by
                and 20.                   the Final DIP Order.

    2.          DIP Credit Agreement at The unused line fee of .375% is excessive especially
                ¶2.2.2.                    as the Debtors do not need to draw on the DIP
                                           Facility.
    3.          Interim DIP Order at ¶ 5; There should not be a lien on avoidance action
                DIP Credit Agreement at ¶ proceeds or any potential claims, or proceeds of such
                6.1.                       claims, against the equity sponsor, directors and
                                           officers, or the Term Loan Lenders, including, but not
                                           limited to, Prospect.
    4.          Interim DIP Order at ¶¶ 5, There should not be a Section 506(c) waiver
                15, 42, and 53.            especially as the Committee is not comfortable that
                                           all administrative claims, including Section 503(b)(9)
                                           claims5 and professional fees6, are included in the
                                           budget.


5
  The Prepetition ABL Lenders indicated in their objection to the Committee Motion that they were not aware of any
Section 503(b)(9) claims, but would agree to include them in the budget.
6
  While not publicly filed, the informal allocation of the $4.9 million professional fee line item between and among
the Debtors, lenders and the Committee is unfairly prejudicial to the Committee’s ability to exercise its fiduciary
duties.


                                                         5
       Case 19-11299-LSS           Doc 130     Filed 07/12/19      Page 6 of 8



5.    Interim DIP Order at ¶¶43       There should not be a Section 552(b) equity of the
      and    44;   DIP     Credit     case waiver or a waiver of the Debtors’ estates’
      Agreement at ¶ 4.5.             marshaling rights.
6.    Interim DIP Order at ¶¶ 38,      The Challenge Period applies to both the
      39, and 58.                         Prepetition ABL Lenders and Term Loan
                                          Lenders, but the Challenge Period should not
                                          apply to the Term Loan Lenders, especially since
                                          the Term Loan Lenders are not providing
                                          additional financing.
                                       The proposed release provision in the Interim DIP
                                          Order appears only to apply to the DIP Lenders
                                          and Prepetition ABL Lenders, which is
                                          inconsistent with the Challenge Period also
                                          applying to the Term Loan Lenders. This needs
                                          to be clarified to ensure that the Term Loan
                                          Lenders are excluded from the Challenge Period.
7.    Interim DIP Order at ¶ 38       The $50,000 challenge budget should not be limited
      and 39; DIP Motion at ¶9        to investigating the validity and perfection of
      (section of chart entitled      liens. The Committee should be able to use the funds
      Restriction on Use of           to investigate any potential causes of action. There is
      Funds).                         an inconsistency in the motion and the Interim DIP
                                      Order that should be clarified.
8.    Interim DIP Order at ¶ 37.      The $300,000 cap on fees after receipt of a Carve Out
                                      Trigger Notice should be increased.
9.    Interim DIP Order at ¶¶         The calculation of the Term Loan Lenders’ adequate
      12(b) and 14(b).                protection for diminution purposes should be based
                                      on the actual value of their claim, not the original
                                      principal amount of such claim.
10.   Interim DIP Order at ¶ 16.      The Term Loan Lenders’ advisor fees should not be
                                      paid as they are underwater. A mere reallocation to
                                      the payment of principal is not acceptable.
11.   Interim DIP Order at ¶ 34.      The indemnity provided to the DIP Lenders should
                                      not be any broader than the indemnity under the
                                      Prepetition ABL Facility.
12.   Interim DIP Order at ¶ 24.      Setoff should be permitted if a motion is filed or such
                                      set off is embodied in a timely filed proof of claim.
13.   Interim DIP Order at ¶ 24(c).    Credit bidding by the Term Loan Lenders should
                                          be limited to the actual value of their claim, not
                                          the original face amount.
                                       No lenders should be able to credit bid for any
                                          unencumbered assets and those assets must be
                                          paid for in cash.
                                       The Committee’s challenge rights must be
                                          preserved in the event that there is a credit bid for
                                          the purchase of the Debtors’ assets through the
                                          inclusion of language in the Final DIP Order


                                           6
              Case 19-11299-LSS         Doc 130      Filed 07/12/19    Page 7 of 8



                                            requiring the DIP Lenders, Prepetition ABL
                                            Lenders, or Term Loan Lenders, if they credit bid,
                                            to disgorge cash in the event of a successful lien
                                            or other challenge.
                                         If a credit bid is allowed, the Final DIP Order
                                            must make clear that the alleged liens and security
                                            interests of the DIP Lenders, Prepetition ABL
                                            lenders, or Term Loan Lenders are not ipso facto
                                            found valid by the entry of a Final DIP
                                            Order. According to In re Radnor Holdings
                                            Corp., 353 B.R. 820 (Bankr. D. Del. 2006), unless
                                            this Court expressly reserves the Committee’s
                                            rights, the entry of an order permitting a credit bid
                                            may be tantamount to an order approving the
                                            nature, extent and validity of their liens and also
                                            prevents a lien challenge.
 17.        Interim DIP Order at ¶¶ 19, The Committee should be provided all of the
            20, 24(b), and 36.          reporting given by the Debtors to the lenders.
 18.        N/A                         The Committee needs more information about the $1
                                        million “Winddown” line item in the budget.
 19.        N/A                         The Committee needs to see the schedules to the DIP
                                        Credit Agreement.

                                         CONCLUSION

               WHEREFORE, based upon the foregoing, the Committee respectfully requests

that the Court (a) not approve the Motion and DIP Facility on a final basis unless the Final DIP

Order incorporates the Committee’s concerns raised in the Objection, and (b) provide such other

and further relief as the Court deems just and appropriate.

Dated: July 12, 2019                         MORRIS JAMES LLP

                                             /s/ Brya M. Keilson
                                             Eric J. Monzo (DE Bar No. 5214)
                                             Brya M. Keilson (DE Bar No. 4643)
                                             500 Delaware Avenue, Suite 1500
                                             Wilmington, DE 19801
                                             Telephone: (302) 888-6800
                                             Facsimile: (302) 571-1750
                                             E-mail: emonzo@morrisjames.com
                                             E-mail: bkeilson@morrisjames.com

                                             and


                                                 7
Case 19-11299-LSS   Doc 130   Filed 07/12/19   Page 8 of 8




                       Jeffrey Cohen, Esq.
                       Eric Chafetz, Esq.
                       Gabriel L. Olivera, Esq.
                       Lowenstein Sandler LLP
                       1251 Avenue of the Americas
                       New York, NY 10020
                       Telephone: (212) 262-6700
                       Facsimile: (212) 262-7402
                       E-mail: jcohen@lowenstein.com
                       E-mail: echafetz@lowenstein.com
                       E-mail: golivera@lowenstein.com

                       Proposed Counsel to the Official Committee of
                       Unsecured Creditors




                          8
